This appeal is from an order dismissing an amended bill of complaint with leave to amend. The allegations of the amended bill of complaint do not wholly fail to state an equity for some relief upon sufficient proofs within the scope of the allegations; therefore the bill of complaint should stand with leave to amend later if need be to meet the proofs, so that equity may be done in the premises.
Reversed and remanded.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
BUFORD, J., concurs in opinion and judgment.
Justices TERRELL and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.